DETAILED ACTION
This action is in response to the claims filed 09/27/2022 for application 16/380,537. Claims 1, 4, and 5 have been amended. Thus, claims 1-5 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kosaka et al. ("US 20180225634 A1", hereinafter "Kosaka") in view of Nair et al. ("Tensor Decomposition Based Approach for Training Extreme Learning Machines", hereinafter "Nair") and further in view of Janzamin et al. ("Beating the Perils of Non-Convexity: Guaranteed Training of Neural Networks using Tensor Methods", hereinafter "Janzamin").

Regarding claim 1, Kosaka teaches A non-transitory computer-readable recording medium having stored therein a machine learning program that causes a computer to execute a process, the process comprising: 
receiving time-series data including a plurality of items and including a plurality of records corresponding to a calendar (“The attendance data is information, in which matters relating to a work situation of each employee, are arranged in a time series manner such as daily arrival times, daily leaving times, presence or absence of work, presence or absence of a day off, and overtime hours.” [¶0011; See Fig. 5 discloses a calendar.]); 
generating training data that includes tensor data based on the time-series data (“The attribute data generating unit 12 generates attribute data indicating various features on a work condition of each employee, based on attendance data received. More specifically, the attribute data generating unit 12 generates attribute data obtained by aggregating information in various time ranges of each employee for each field of attendance data at a predetermined temporal resolution such as every month, every quarter of a year, every half a year, or every year… The model learning unit 13 learns a model represented by a polynomial for use in calculating a value of an object variable from a value of each explanatory variable, by using medical examination data received and attendance data received of a plurality of employees. The object variable a target field, and the explanatory variable is each field of attribute data (hereinafter, referred to as an attribute field).” [¶0049-¶0050; generating attribute data for the model learning unit is equivalent to training data]), the training data including a tensor which is set calendar information and each of the plurality of items as mutually-different dimensions (“In the present example, it is assumed that attendance data of N employees are received. Note that N is an integer of 1 or larger. Further, attribute data of the n-th employee are expressed as X_n. Herein, n=1, . . . , N. Attribute data X_n of the present example are expressed as a vector constituted by a plurality of elements.” [¶0070; a vector would be equivalent to a 1 dimensional tensor. Each element would be disclosed as a different type of attribute field thus corresponds to mutually-different dimensions. See Fig. 6]); and 
However Kosaka fails to explicitly teach generating training data that includes supervised labels of a first classification,
performing a machine learning process on a machine learning model that performs a tensor decomposition on input tensor data and that inputs a result of the tensor decomposition to a neural network by inputting the training data
Nair teaches generating training data that includes supervised labels of a first classification (“The testing phase involves using a testing dataset, and then extracting the expected labels and feature matrix from the given testing dataset. Next hidden layer output matrix ‘H’ is obtained based on random input weights, biases and specified activation function. The target scores are calculated in order to obtain the actual labels. The overall accuracy is obtained by comparing the actual labels with the expected labels.” [pg. 14, §5.1, ¶3])
performing a machine learning process on a machine learning model that performs a tensor decomposition on input tensor data and that inputs a result of the tensor decomposition to a neural network by inputting the training data (“Fig. 8 illustrates the work flow of a tensor based Extreme Learning Machine. The working of a tensor based Extreme Learning Machine consists of Training and Testing phase. The tensor based training dataset is first fed into the ELM for training. For the training phase in ELM, three arguments such as training dataset samples, number of hidden neurons ‘L’ and an activation function ‘G’ are used.” [pg. 14, § 5.1 Implementation of tensor decomposition based Extreme Learning Machine, ¶1])
Kosaka discloses a data analysis method regarding worker attendance data. Nair teaches a method of training neural networks by using a tensor decomposition method. It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Kosaka’s teachings to implement a tensor decomposition method as taught by Nair. One would have been motivated to make this modification in order to overcome the shortcomings of conventional neural networks for large datasets. [§ 1. Introduction, ¶5, Nair] 
However Kosaka/Nair fails to explicitly teach the machine learning process including training the neural network and updating parameters of the tensor decomposition in accordance with a loss function based on output from the machine learning model in response to inputting the tensor data into the machine learning model as the input tensor data.
Janzamin teaches the machine learning process including training the neural network (“We propose a novel algorithm based on tensor decomposition for guaranteed training of two-layer neural networks.” [Abstract]) and updating parameters of the tensor decomposition in accordance with a loss function (“Training a neural network can be framed as an optimization problem, where the network parameters are chosen to minimize a given loss function, e.g., the quadratic loss function over the error in predicting the output.” [pg. 1, § Introduction, ¶2]) based on output from the machine learning model in response to inputting the tensor data into the machine learning model as the input tensor data (“Note that most of the unknown parameters (compare the dimensions of matrix A1, vectors a2, b1, and scalar b2) are estimated in the first part, and thus, this is the main part of the algorithm. Given this fact, we also provide an alternative method for the estimation of other parameters of the model, given the estimate of A1 from the tensor method. This is based on incrementally adding neurons, one by one, whose first layer weights are given by A1 and the remaining parameters are updated using brute force search on a grid. Since each update involves just updating the corresponding bias term b1, and its contribution to the final output, this is low dimensional, and can be done efficiently; details are in Section 6.3.” [pg. 11, § 3 NN-LIFT Algorithm, ¶2; See further: “Our training method is based on the method of moments, which involves decomposing the empirical cross moment between output and some function of input. While pairwise moments are represented using a matrix, higher order moments require tensors, and the learning problem can be formulated as tensor decomposition. [pg. 2, ¶4]]).
Kosaka discloses a data analysis method regarding worker attendance data. Nair teaches a method of training neural networks by using a tensor decomposition method. Janzamin discloses a method of training neural networks using tensor methods. It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Kosaka’s/Nair’s teachings by updating parameters and training a neural network using tensor decomposition as taught by Janzamin. One would have been motivated to make this modification in order to improve the computational efficiency of the machine learning algorithm. [Abstract, Introduction, pg. 1-2, Janzamin]

Regarding claim 2, Kosaka/Nair/Janzamin teaches The non-transitory computer-readable recording medium according to claim 1, the process further comprising: 
Kosaka further teaches generating tensor data based on worker attendance record data set with the plurality of items in units of days (“Generally, attendance data includes several tens of fields. Further, in many of the fields, data are recorded and increase in such a manner that one record is added per day.” [¶0012]), while using each of the items corresponding to months, dates (“More specifically, the attribute data generating unit 12 generates attribute data obtained by aggregating information in various time ranges of each employee for each field of attendance data at a predetermined temporal resolution such as every month, every quarter of a year, every half a year, or every year.” [¶0049]), whether or not a worker attended work (“The attendance data is information, in which matters relating to a work situation of each employee, are arranged in a time series manner such as daily arrival times, daily leaving times, presence or absence of work, presence or absence of a day off, and overtime hours.” [¶0011]), and whether or not the worker had a business trip (“In view of the above, in order to effectively provide the advice to the employee, it is important to accurately grasp/comprehend a work situation such as daily overtime hours, frequency of taking a day off, and frequency of holiday work” [¶0011]), as the mutually-different dimensions [¶0070 discloses different attribute fields which corresponds to mutually-different dimensions]; and 
Nair teaches generating and using four-dimensional tensor data (“
    PNG
    media_image1.png
    32
    462
    media_image1.png
    Greyscale
” [pg. 11, § 4. Overview of tensors and its preliminaries, ¶3]).
Nair teaches while using the tensor data as the input tensor data, performing the deep learning process on the neural network and learning the method of the tensor decomposition (“Fig. 8 illustrates the work flow of a tensor based Extreme Learning Machine. The working of a tensor based Extreme Learning Machine consists of Training and Testing phase. The tensor based training dataset is first fed into the ELM for training. For the training phase in ELM, three arguments such as training dataset samples, number of hidden neurons ‘L’ and an activation function ‘G’ are used.” [pg. 14, § 5.1 Implementation of tensor decomposition based Extreme Learning Machine, ¶1; Fig. 8 discloses using the input tensor data and performing a deep learning process on the neural network.]).
Kosaka discloses a data analysis method regarding worker attendance data. Nair teaches a method of training neural networks by using a tensor decomposition method. Janzamin discloses a method of training neural networks using tensor methods. It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Kosaka’s/Janzamin’s teachings to implement a tensor decomposition method as taught by Nair. One would have been motivated to make this modification in order to overcome the shortcomings of conventional neural networks for large datasets. [§ 1. Introduction, ¶5, Nair] 

Regarding claim 3, Kosaka/Nair/Janzamin teaches The non-transitory computer-readable recording medium according to claim 2, the process further comprising: 
Kosaka teaches generating a first piece of tensor data based on a first piece of worker attendance record data including a time period during which an administrative leave of absence was taken (“For example, in a case of the example illustrated in FIG. 6, a result of counting the number of times of taking a day off of the employee during a period from Jan. 1, 2014 to Jan. 31, 2014, more specifically, a result value obtained by summing a value of attendance field=“taking a day off” in a time range of a designated one month is received in an element (attribute value) of the first attribute field. Note that from FIG. 7, it is clear that the attribute value in attribute data of the employee: employee number=1 is 1.” [¶0071]); 
generating a second piece of tensor data based on a second piece of worker attendance record data including no time period during which an administrative leave of absence was taken (“Further, FIG. 5 is an explanatory diagram illustrating a configuration example of attendance data. As illustrated in FIG. 5, attendance data may be information, in which matters relating to a work condition of each employee such as daily arrival times, daily leaving times, the presence or absence of work, the presence or absence of taking a day off, and overtime hours are arranged in a time series manner….Further, a set of values of each attendance field at a certain point of time, which is included in attendance data, is referred to as a record of attendance data.” [0060]); and 
a first piece of label information and a second piece of label information while using, as supervised data, a first piece of input tensor data using a set made up of the first piece tensor data and the first piece of label information and a second piece of input tensor data using a set made up of the second piece of tensor data and the second piece of label information (“The attribute data generating unit 12 generates attribute data indicating various features on a work condition of each employee, based on attendance data received. More specifically, the attribute data generating unit 12 generates attribute data obtained by aggregating information in various time ranges of each employee for each field of attendance data at a predetermined temporal resolution such as every month, every quarter of a year, every half a year, or every year. An aggregation method, specifically, a calculation method for use in aggregation is not limited to one, and a plurality of calculation methods may be used. Further, it is preferable to perform aggregation by using a plurality of temporal resolutions and time ranges with respect to one attendance field…  The model learning unit 13 learns a model represented by a polynomial for use in calculating a value of an object variable from a value of each explanatory variable, by using medical examination data received and attendance data received of a plurality of employees. The object variable a target field, and the explanatory variable is each field of attribute data (hereinafter, referred to as an attribute field). The model learning unit 13 specifically learns a coefficient of each explanatory variable in the polynomial.” [¶0049-¶0050; calculating a value for each explanatory variable would be equivalent to providing a label.]).
Nair teaches generating and using four-dimensional tensor data (“
    PNG
    media_image1.png
    32
    462
    media_image1.png
    Greyscale
” [pg. 11, § 4. Overview of tensors and its preliminaries, ¶3]).
Nair teaches performing the deep learning process on the neural network and learning the method of the tensor decomposition (“Fig. 8 illustrates the work flow of a tensor based Extreme Learning Machine. The working of a tensor based Extreme Learning Machine consists of Training and Testing phase. The tensor based training dataset is first fed into the ELM for training. For the training phase in ELM, three arguments such as training dataset samples, number of hidden neurons ‘L’ and an activation function ‘G’ are used.” [pg. 14, § 5.1 Implementation of tensor decomposition based Extreme Learning Machine, ¶1; Fig. 8 discloses using the input tensor data and performing a deep learning process on the neural network.]) so as to be able to classify (“The idea behind these tensor decompositions are generating factor matrices by decomposing large training data tensors while interconnected lower-order tensors represent higher-order tensors using tensor networks. The challenge behind these tensor decompositions include finding an approach to analyze large-scale multiway data and perform different tasks such as classification, blind-source separation and compression.” [pg. 9, § 2. Related work, ¶13])
Kosaka discloses a data analysis method regarding worker attendance data. Nair teaches a method of training neural networks by using a tensor decomposition method. Janzamin discloses a method of training neural networks using tensor methods. It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Kosaka’s/Janzamin’s teachings to implement a tensor decomposition method as taught by Nair. One would have been motivated to make this modification in order to overcome the shortcomings of conventional neural networks for large datasets. [§ 1. Introduction, ¶5, Nair] 

Regarding claim 4, Kosaka teaches A machine learning method comprising: 
receiving time-series data including a plurality of items and including a plurality of records corresponding to a calendar (“The attendance data is information, in which matters relating to a work situation of each employee, are arranged in a time series manner such as daily arrival times, daily leaving times, presence or absence of work, presence or absence of a day off, and overtime hours.” [¶0011; See Fig. 5 discloses a calendar.]), using a processor (¶0056 discloses use of computers, processors would be inherent); 
generating training data that includes tensor data based on the time-series data (“The attribute data generating unit 12 generates attribute data indicating various features on a work condition of each employee, based on attendance data received. More specifically, the attribute data generating unit 12 generates attribute data obtained by aggregating information in various time ranges of each employee for each field of attendance data at a predetermined temporal resolution such as every month, every quarter of a year, every half a year, or every year… The model learning unit 13 learns a model represented by a polynomial for use in calculating a value of an object variable from a value of each explanatory variable, by using medical examination data received and attendance data received of a plurality of employees. The object variable a target field, and the explanatory variable is each field of attribute data (hereinafter, referred to as an attribute field).” [¶0049-¶0050; generating attribute data for the model learning unit is equivalent to training data]), the tensor data including a tensor which is set calendar information and each of the plurality of items as mutually-different dimensions (“In the present example, it is assumed that attendance data of N employees are received. Note that N is an integer of 1 or larger. Further, attribute data of the n-th employee are expressed as X_n. Herein, n=1, . . . , N. Attribute data X_n of the present example are expressed as a vector constituted by a plurality of elements.” [¶0070; a vector would be equivalent to a 1 dimensional tensor. Each element would be disclosed as a different type of attribute field thus corresponds to mutually-different dimensions. See Fig. 6]), using the processor (¶0056); and 
However Kosaka fails to explicitly teach generating training data that includes supervised labels of a first classification,
performing a machine learning process on a machine learning model that performs a tensor decomposition on input tensor data and that inputs a result of the tensor decomposition to a neural network by inputting the training data
Nair teaches generating training data that includes supervised labels of a first classification (“The testing phase involves using a testing dataset, and then extracting the expected labels and feature matrix from the given testing dataset. Next hidden layer output matrix ‘H’ is obtained based on random input weights, biases and specified activation function. The target scores are calculated in order to obtain the actual labels. The overall accuracy is obtained by comparing the actual labels with the expected labels.” [pg. 14, §5.1, ¶3])
performing a machine learning process on a machine learning model that performs a tensor decomposition on input tensor data and that inputs a result of the tensor decomposition to a neural network by inputting the training data (“Fig. 8 illustrates the work flow of a tensor based Extreme Learning Machine. The working of a tensor based Extreme Learning Machine consists of Training and Testing phase. The tensor based training dataset is first fed into the ELM for training. For the training phase in ELM, three arguments such as training dataset samples, number of hidden neurons ‘L’ and an activation function ‘G’ are used.” [pg. 14, § 5.1 Implementation of tensor decomposition based Extreme Learning Machine, ¶1])
Kosaka discloses a data analysis method regarding worker attendance data. Nair teaches a method of training neural networks by using a tensor decomposition method. It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Kosaka’s teachings to implement a tensor decomposition method as taught by Nair. One would have been motivated to make this modification in order to overcome the shortcomings of conventional neural networks for large datasets. [§ 1. Introduction, ¶5, Nair] 
However Kosaka/Nair fails to explicitly teach the machine learning process including training the neural network and updating parameters of the tensor decomposition in accordance with a loss function based on output from the machine learning model in response to inputting the tensor data into the machine learning model as the input tensor data, using the processor.
Janzamin teaches the machine learning process including training the neural network (“We propose a novel algorithm based on tensor decomposition for guaranteed training of two-layer neural networks.” [Abstract]) and updating parameters of the tensor decomposition in accordance with a loss function (“Training a neural network can be framed as an optimization problem, where the network parameters are chosen to minimize a given loss function, e.g., the quadratic loss function over the error in predicting the output.” [pg. 1, § Introduction, ¶2]) based on output from the machine learning model in response to inputting the tensor data into the machine learning model as the input tensor data, using the processor (“Note that most of the unknown parameters (compare the dimensions of matrix A1, vectors a2, b1, and scalar b2) are estimated in the first part, and thus, this is the main part of the algorithm. Given this fact, we also provide an alternative method for the estimation of other parameters of the model, given the estimate of A1 from the tensor method. This is based on incrementally adding neurons, one by one, whose first layer weights are given by A1 and the remaining parameters are updated using brute force search on a grid. Since each update involves just updating the corresponding bias term b1, and its contribution to the final output, this is low dimensional, and can be done efficiently; details are in Section 6.3.” [pg. 11, § 3 NN-LIFT Algorithm, ¶2; See further: “Our training method is based on the method of moments, which involves decomposing the empirical cross moment between output and some function of input. While pairwise moments are represented using a matrix, higher order moments require tensors, and the learning problem can be formulated as tensor decomposition. [pg. 2, ¶4]]).
Kosaka discloses a data analysis method regarding worker attendance data. Nair teaches a method of training neural networks by using a tensor decomposition method. Janzamin discloses a method of training neural networks using tensor methods. It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Kosaka’s/Nair’s teachings by updating parameters and training a neural network using tensor decomposition as taught by Janzamin. One would have been motivated to make this modification in order to improve the computational efficiency of the machine learning algorithm. [Abstract, Introduction, pg. 1-2, Janzamin]

Regarding claim 5, Kosaka teaches A machine learning apparatus comprising:
a memory; and
a processor coupled to the memory and the processor configured to (¶0056 discloses memory and computer):
receive time-series data including a plurality of items and including a plurality of records corresponding to a calendar (“The attendance data is information, in which matters relating to a work situation of each employee, are arranged in a time series manner such as daily arrival times, daily leaving times, presence or absence of work, presence or absence of a day off, and overtime hours.” [¶0011; See Fig. 5 discloses a calendar.]); 
generate training data that includes tensor data based on the time-series data (“The attribute data generating unit 12 generates attribute data indicating various features on a work condition of each employee, based on attendance data received. More specifically, the attribute data generating unit 12 generates attribute data obtained by aggregating information in various time ranges of each employee for each field of attendance data at a predetermined temporal resolution such as every month, every quarter of a year, every half a year, or every year… The model learning unit 13 learns a model represented by a polynomial for use in calculating a value of an object variable from a value of each explanatory variable, by using medical examination data received and attendance data received of a plurality of employees. The object variable a target field, and the explanatory variable is each field of attribute data (hereinafter, referred to as an attribute field).” [¶0049-¶0050; generating attribute data for the model learning unit is equivalent to training data]), the tensor data including a tensor which is set calendar information and each of the plurality of items as mutually-different dimensions (“In the present example, it is assumed that attendance data of N employees are received. Note that N is an integer of 1 or larger. Further, attribute data of the n-th employee are expressed as X_n. Herein, n=1, . . . , N. Attribute data X_n of the present example are expressed as a vector constituted by a plurality of elements.” [¶0070; a vector would be equivalent to a 1 dimensional tensor. Each element would be disclosed as a different type of attribute field thus corresponds to mutually-different dimensions. See Fig. 6]); and 
However Kosaka fails to explicitly teach generating training data that includes supervised labels of a first classification,
 performing a machine learning process on a machine learning model that performs a tensor decomposition on input tensor data and that inputs a result of the tensor decomposition to a neural network by inputting the training data
Nair teaches generating training data that includes supervised labels of a first classification (“The testing phase involves using a testing dataset, and then extracting the expected labels and feature matrix from the given testing dataset. Next hidden layer output matrix ‘H’ is obtained based on random input weights, biases and specified activation function. The target scores are calculated in order to obtain the actual labels. The overall accuracy is obtained by comparing the actual labels with the expected labels.” [pg. 14, §5.1, ¶3])
performing a machine learning process on a machine learning model that performs a tensor decomposition on input tensor data and that inputs a result of the tensor decomposition to a neural network by inputting the training data (“Fig. 8 illustrates the work flow of a tensor based Extreme Learning Machine. The working of a tensor based Extreme Learning Machine consists of Training and Testing phase. The tensor based training dataset is first fed into the ELM for training. For the training phase in ELM, three arguments such as training dataset samples, number of hidden neurons ‘L’ and an activation function ‘G’ are used.” [pg. 14, § 5.1 Implementation of tensor decomposition based Extreme Learning Machine, ¶1])
Kosaka discloses a data analysis method regarding worker attendance data. Nair teaches a method of training neural networks by using a tensor decomposition method. It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Kosaka’s teachings to implement a tensor decomposition method as taught by Nair. One would have been motivated to make this modification in order to overcome the shortcomings of conventional neural networks for large datasets. [§ 1. Introduction, ¶5, Nair] 
However Kosaka/Nair fails to explicitly teach the machine learning process including training the neural network and updating parameters of the tensor decomposition in accordance with a loss function based on output from the machine learning model in response to inputting the tensor data into the machine learning model as the input tensor data.
Janzamin teaches the machine learning process including training the neural network (“We propose a novel algorithm based on tensor decomposition for guaranteed training of two-layer neural networks.” [Abstract]) and updating parameters of the tensor decomposition in accordance with a loss function (“Training a neural network can be framed as an optimization problem, where the network parameters are chosen to minimize a given loss function, e.g., the quadratic loss function over the error in predicting the output.” [pg. 1, § Introduction, ¶2]) based on output from the machine learning model in response to inputting the tensor data into the machine learning model as the input tensor data (“Note that most of the unknown parameters (compare the dimensions of matrix A1, vectors a2, b1, and scalar b2) are estimated in the first part, and thus, this is the main part of the algorithm. Given this fact, we also provide an alternative method for the estimation of other parameters of the model, given the estimate of A1 from the tensor method. This is based on incrementally adding neurons, one by one, whose first layer weights are given by A1 and the remaining parameters are updated using brute force search on a grid. Since each update involves just updating the corresponding bias term b1, and its contribution to the final output, this is low dimensional, and can be done efficiently; details are in Section 6.3.” [pg. 11, § 3 NN-LIFT Algorithm, ¶2; See further: “Our training method is based on the method of moments, which involves decomposing the empirical cross moment between output and some function of input. While pairwise moments are represented using a matrix, higher order moments require tensors, and the learning problem can be formulated as tensor decomposition. [pg. 2, ¶4]]).
Kosaka discloses a data analysis method regarding worker attendance data. Nair teaches a method of training neural networks by using a tensor decomposition method. Janzamin discloses a method of training neural networks using tensor methods. It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Kosaka’s/Nair’s teachings by updating parameters and training a neural network using tensor decomposition as taught by Janzamin. One would have been motivated to make this modification in order to improve the computational efficiency of the machine learning algorithm. [Abstract, Introduction, pg. 1-2, Janzamin]

Response to Arguments
Applicant's arguments filed 09/27/2022 have been fully considered but they are not persuasive. 

Regarding the 35 U.S.C. § 103 Rejection:
Applicant’s arguments regarding the cited art failing to explicitly teach “generating training data that includes tensor data and supervised labels of a first classification…” has been considered but are not persuasive. Kosaka explicitly teaches generating training data (See [¶0049-[¶0050]). This training data includes tensor data as shown in [¶0070]. Furthermore, the arguments regarding the cited prior art failing to explicitly teach or disclose “generating training data that includes supervised labels of a first classification” has been considered but are not persuasive. Nair appears to teach generating training datasets with supervised labels. (pg. 14, §5.1, ¶3) Please see the updated 103 rejection above. 

Applicant’s arguments with respect to the rejections of the dependent claims have been fully considered but they are not persuasive as they rely upon the allowability of the independent claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stoudenmire et al. ("Supervised Learning with Tensor Networks", hereinafter "Stoudenmire") discloses using supervised labels with tensors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H HOANG whose telephone number is (571)272-8491. The examiner can normally be reached Mon-Fri 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.H.H./Examiner, Art Unit 2122                                                                                                                                                                                                        

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122